Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
The Amendment filed Jan. 27, 2021 has been entered. Claims 1-14, 16-24, 26 and 70-73 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 71 recites the limitations "the sole flow inducing member" in line 1. There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 71 will be read as if dependent of claim 1, which recites the screw providing a single pressure source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 1-4, 6-7, 9, 11-14, 16-17, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent No. 4,721,589) in view of McKelvey (US Patent No. 4,501,498), Fitzpatick (US Patent No. 9,808,971) and Kruder (US Patent No. 4,277,182, filed on Apr. 5, 1979).
Regarding claim 1, Harris teaches, as illustrated in Figs. 1-4, an extruder (i.e. a plastics extruder 10, Col. 6, Line 19). The extruder includes a): a barrel (Fig. 1, item (a metal barrel) 11) extending from a feed inlet end (Fig. 1, item (a feeder) 23) to an extruder outlet end (Fig. 1, a passage 25 to an extrusion die 27). The barrel has an inner surface (Fig. 1, item (the inside surface of the bore) 12) and an outer surface as shown in Fig. 1. As shown in Fig. 1, there is a wall thickness of the barrel 11 between the inner and outer surfaces. The extruder includes b): at least one heating member (i.e. the jacket 16A includes only heating elements 18 such as Calrod heaters, Col. 6, Lines 26-27) positioned exterior to the barrel as shown in Fig. 1. The extruder includes c): a screw drive motor (Fig. 1, item (an electric motor) 22) drivingly connected to a rotatably mounted screw (Fig. 1, item (a rotatable screw) 14) positioned within the barrel as shown in Fig. 1. As shown in Figs. 1-2 and 3-4 respectively, the screw has a length and a flight having a plurality of threads thereon, whereby the screw is rotatable at various revolutions per minute (RPM) (i.e. Note that, with the system described here, the screw speed (it is understandable that any rotatable screw speed can be transferred into a various revolutions per minute) may be changed without directly affecting die pressure Col. 5, Lines 19-
However, Harris does not explicitly teach in the extruder the screw and barrel are sized such that at least 60% of heat that is introduced into material in the barrel is supplied by the at least one barrel heater and less than 40% of the heat that is introduced into the material in the barrel is supplied by shearing the material. In the same field of endeavor, extruder, McKelvey discloses thermal heating plays a paramount role for melting thermoplastic materials in the extruder. Thus, McKelvey discloses that, in contrast, the present invention provides an improved method of operation and construction of a combined system of a screw extruder and gear pump by which substantial and unexpected increases in the rate of extrusion, the power economy and energy efficiency of the screw extruder, and in turn of the overall system, and improved control of the temperature level of the material are realized by arranging the extruder and the gear pump to operate at selected compatible speeds to create relatively little pressurization of the thermoplastic material in the extruder at its discharge end for relatively little heat generating mechanical working thereof in comparison to conventional extruders and by providing a heater within the extruder screw for melting the thermoplastic material in the extruder primarily by thermal heat transfer by conducting from the screw rather than by mechanical heating (i.e. mechanical shearing heating) (Col. 3, Lines 7-23) . In other words, 
However, Harris does not disclose that the barrel has a section that has a diameter of up to 2.045 inches in which solid feed material is liquefied that is operated at a pressure of 10-400 psi. In the same field of endeavor, extruder, Fitzpatrick discloses that, as illustrated in Fig. 1, in some mold applications, the injection molding system may require an injection pressure of only 500 psi to 1500 psi to fill a mold (col. 4, lines 61-63). The barrel 106 may have an inner diameter of 0.75 inches and an outer diameter of 1.0 inches (col. 6, lines 21-22).
An injection molding system such as that of Fitzpatrick (above) could be used at 400 psi or less since an extruder meant for higher pressure (500 PSI to 1500 PSI) could always be used at a lower pressure (intended use) .
Thus, Fitzpatrick discloses that, the barrel has a section that has a diameter (0.75 inches is less than 2.045 inches) of up to 2.045 inches in which solid feed material is liquefied that is operated at a pressure of 10-400 psi. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Fitzpatrick to have a section that has a diameter of up to 2.045 
Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). Further, Harris discloses that, as illustrated in Fig. 1, the screw 14 has a flight depth from an outer lateral extent of the flight to an inner lateral extent of the flight along the length of the screw is generally constant and a flight width is generally constant along the length of the screw (as shown in labels of constant flight depth and constant flight width in attached annotated Figure I). However, Harris does not explicitly disclose a flight clearance between the inner surface of the barrel and an outer extent of the flight. 
In the same field of endeavor, extruder, Kruder discloses that, as illustrated in Figs. 1-3, the magnitude of the clearance between the barrier flight 52 and the barrel surface 8A is determined so as to facilitate flow of melt across the barrier land 52 with minimum shear while minimizing the transfer of solid thereacross. It has been found, for example, that in a 2.5 in. diameter screw, a clearance in the range of from about 0.040 to 0.080 in. with a narrow barrier width, easily achieves this object. A typical range for the barrier clearance is from about 40% to about 100% of the wave crest clearance. Optimum barrier clearance is less for low viscosity melts than for high viscosity melts. For larger screw diameters this range changes approximately in direct proportion to the diameter ratio to the 0.7 power, i.e., a range of clearance for a 4.5 in. diameter screw can be found by the formula:
Clearance=0.040 (or 0.080)X(4.5/2.5)0.7

Thus Kruder discloses the ranges (for example, 0.040 inches to 0.080 inches) of the flight clearance between the inner surface of the barrel and an outer extent of the flight overlap the ranges of flight clearance in the claim (i.e. 0.001 inches to 0.08 inches).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Kruder to provide the ranges of flight clearance from 0.001 inches to 0.08 inches.  By doing so, it would be possible to minimize energy input to the melt, as recognized by Kruder (Col. 2, Lines 29-49).

    PNG
    media_image1.png
    576
    930
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 3 in the teachings of Harris)
Regarding claim 2, Harris discloses that, another embodiment that can be used to control viscosity changes the melt temperature by controlling the speed of the screw. As has 
Regarding claim 3, Harris discloses that, instead, if the die (the mold) pressure drops, for example, indicating a decrease in viscosity, the screw speed is caused to be reduced. This will cause less work to be done on the plastic and less heat to be transferred from the screw to the plastic. The melt temperature will drop, thus increasing the viscosity (Col. 5, Lines 34-39). Based on the teachings from Harries, if the temperature of the material passing through and/or being extruded from the barrel is decreasing below a predetermined value (e.g. the melting temperature), this requests less heat generated from the screw so the RPM of the screw needs to be decreased accordingly. In summary, Harris taches that, in the extruder, the controller is operably connected to the screw drive motor to decrease the RPM of the screw subsequent to the temperature of the material passing through and/or being extruded from the barrel 
Regarding claim 4, Harris teaches the extruder including a barrel. However, Harris does not explicitly disclose a wall thickness of the barrel. Fitzpatrick discloses that, as illustrated in Fig. 1, the barrel 106 may have an inner diameter of 0.75 inches and an outer diameter of 1.0 inches (col. 6, lines 21-22). Thus, Fitzpatrick discloses the wall thickness of the barrel is 0.125 inches in the range of wall thickness of the barrel from 0.01 inches to 0.375 inches. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Fitzpatrick to provide the barrel having a wall thickness of from 0.01 inches to 0.375 inches.  By doing so, it would be possible to improve heat conduction for the extruder.
Regarding claim 6, in the combination Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). As illustrated in Fig. 1 of the teachings of Harris, the flight clearance remains constant from the feed inlet end (i.e. the area near the feeder) to the extruder outlet end (i.e. the area near the gear pump).
Regarding claim 7, in the combination Harris discloses that, as illustrated in Figs. 1-4, for the screw 14 (i.e. a rotatable screw 14, Col. 6, Line 21) in the extruder (i.e. a plastics extruder 10, Col. 6, Line 19), a flight depth from an outer lateral extent of the flight to an inner lateral extent of a flight along the length of the screw is generally constant. In other words, the volumetric compression ratio, defined as a ration of a channel depth of a feed section of the 7.  
Regarding claim 9, Harris discloses that, as illustrated in Figs. 1-4, for the screw 14 (i.e. a rotatable screw 14, Col. 6, Line 21) in the extruder (i.e. a plastics extruder 10, Col. 6, Line 19), a flight depth from an outer lateral extent of the flight to an inner lateral extent of a flight along the length of the screw is generally constant. 
Regarding claims 11-12, in the combination Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). However, Harris does not explicitly disclose a land portion (i.e. flight width) of the screw between two adjacent threads of a flight is from 0.125 to 0.5 inches. Kruder teaches that, as illustrated in Fig. 3, the axial width W of the outer edge 56 of the barrier land 52 (i.t. the land portion of the screw between two adjacent threads of a flight) is substantially less than the axial width W" of the outer edge 56" of the conveying land 53, More particularly, the barrier land width may be less than eight percent of the conveying screw pitch (i.e., the axial advance of the conveying land is one 360 revolution of the screw) and most preferably lies within the range of from about one percent to four percent of that pitch (Col. 5, Lines 7-15). It is noted in Fig. 3 that the width of both flights (i.e. the barrier land 52 and the conveying land 53) is uniform. Further, Kruder teaches that, the pitch of the conveying screw flight in the disclosed embodiments may be such that the axial advance of each flight in each 360 degrees about the screw axis is in the range of from about 1.25 to about 1.50 times the diameter described by the outer surface of the conveying flight (Col. 8, Lines 35-40). For example, a 2.5 inches diameter screw is used in the teachings of Kruder (Col. 7, Lines 33-34). Based on the teachings from 11 and 12.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kruder to have a land portion (i.e. flight width) of the screw between two adjacent threads of a flight is from 0.125 to 0.5 inches or 0.25 to 0.5 inches.  By doing so, it would be possible to avoid excessive energy input, and thus heating the melt, as recognized by Kruder (Col. 5, Lines 15-21).
 Regarding claim 13, Harris teaches the extruder including a barrel. Fitzpatrick discloses that, as illustrated in Fig. 8, in embodiments using air pressure, the air pressure may vary depending on the size of the mold. In some embodiments, the injection molding system may generate the same pressure as the pressure in the mold cavity or a slightly higher injection pressure, such as 5-10% higher injection pressure, than the pressure in the mold cavity. In some embodiments, the air pressure may range from 90 psi to 110 psi… Because of the low pressure used in the extrusion, an aluminum mold can be used for the ETF injection molding system (col. 11, lines 18-29). Thus, Fitzpatrick discloses that, in the extruder the section of the barrel in which solid feed material is liquefied is operated at a pressure of 40-200 psi (overlapping).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fitzpatrick to provide the barrel having low pressure molding operation under a pressure ranges of 40-200 psi.  By doing so, it would be possible to save energy consumption for the molding system, as recognized by Fitzpatrick ([0083]).
14, Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). However, Harris does not explicitly disclose how much energy provided to the extruder transferred into heat. McKelvey discloses that, in contrast, the present invention provides an improved method of operation and construction of a combined system of a screw extruder and gear pump by which substantial and unexpected increases in the rate of extrusion, the power economy and energy efficiency of the screw extruder, and in turn of the overall system, and improved control of the temperature level of the material are realized by arranging the extruder and the gear pump to operate at selected compatible speeds to create relatively little pressurization of the thermoplastic material in the extruder at its discharge end for relatively little heat generating mechanical working thereof in comparison to conventional extruders and by providing a heater within the extruder screw for melting the thermoplastic material in the extruder primarily by thermal heat transfer by conducting from the screw rather than by mechanical heating (i.e. mechanical shearing heating) (Col. 3, Lines 7-23). In other words, McKelvey discloses that, only relatively little heat generating mechanical working is needed in the extruder and at least 60% of energy (or more) provided to the extruder is used to produce heat (i.e. by thermal heating). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of McKelvey to have that at least 60% of energy provided to the extruder is used to produce heat. By doing so, it would be possible to improve energy efficiency in the extruder, as recognized by McKelvey (Col. 2, Lines 1-36).
16-17, Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). McKelvey discloses thermal heating plays a paramount role for melting thermoplastic materials in the extruder (see in claim 14). McKelvey teaches that, as desired, conventional exterior barrel heaters may be employed with the extruder but with the screw heater predominately supplying the requisite thermal heating of the thermoplastic material and the exterior heaters only secondarily and supplementally heating the material (Col. 3, Lines 31-36). Further, McKelvey teaches a lower rotational speed of the screw may be employed which further reduces mechanical (shearing) heat generation (Col. 12, Lines 18-21). McKelvey noticed that, in this manner, improved control over the level of the extrudate temperature is possible so that overheating of the extrudate may be avoided and cooling thereof is not necessary. Furthermore, the performance of material heating from internally of the screw serves to minimize heat losses. Thus, as an ultimate net effect, the power economy and energy efficiency of the extruder system are increased over that of conventional extruder systems (Col. 12, Lines 21-29). However, McKelvey does not explicitly disclose that (the screw and barrel are sized) 70% or 80% of heat that is introduced into material in the barrel is supplied by the at least one heating member/element and 40% or 30% or 20% of the heat that is introduced into the material in the barrel is supplied by shearing the material. 
McKelvey discloses that the total heat required to melt the feed material is determined by how much heat provided by heaters and how much heat generated from mechanical shearing. The percentage of the heat provided by heaters is a result effective variable. 

Regarding claim 70, Harris discloses that, therefore, a selected volumetric flow rate of molten plastic material to the extrusion die 27 is maintained by operating the gear pump at an appropriate constant speed (col. 6, line 68 and col. 7, lines 1-3). Thus, Harris realizes that the flow rate produced by the extruder is an effective result variable. However, Harris does not explicitly disclose that the extruder produces a flow of 11 lbs per hour per inch2 to 43 lbs per hour per inch2. 
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the extruder produces a flow of 11 lbs per hour per inch2 to 43 lbs per hour per inch2) as a result of routine optimization of the result effective variable of the flow rate required to deliver the molten material in an effort to deliver the constant volume molten material in the extruder.
Regarding claim 72, Harris discloses that, as illustrated in Fig. 1, in the extruder the screw (14) is a single channel screw (as shown).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harris, McKelvey, Fitzpatrick and Kruder as applied to claim 1.
Regarding claim 8, in the combination Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). However, Harris does not explicitly teach the specific material to make the barrel. Fitzpatrick’ discloses that, the materials for forming the barrel 210 may be selected based on heat conduction more than pressure containment as a result of low extruding or injection pressure. For example, the barrel 210 may include magnetic material for inductive heating or highly conductive material such as brass, copper, aluminum, or alloys thereof. In some embodiments, the barrel 210 may be formed of steel ([0048]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fitzpatrick to provide the barrel having highly conductive materials such as copper, aluminum or steel.  By doing so, it would be possible to improve heat conduction for the extruder, as recognized by Fitzpatrick’985 ([0047] and [0048]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harris, McKelvey, Fitzpatrick and Kruder as applied to claim 1 above, further in view of Fogelberg (US Patent No. 3,431,599, filed on Dec. 4, 1964).
Regarding claim 10, in the combination Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). However, Harris does not explicitly disclose a flight depth (of the screw) along the length of the screw is from 0.2 – 0.5 inches. In the same field of endeavor, extrusion method and apparatus, Fogelberg discloses that, Extrusion apparatus of the present invention typically employs a screw having a feeding section with a flight depth of .470 inch and a length of 29 10.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fogelberg to have the flight depth in the ranges from 0.2 inches to 0.5 inches.  By doing so, it would be possible to substantially eliminate surging within the extruder, as recognized by Fogelberg (Col. 3, Lines 39-65).
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harris, McKelvey, Fitzpatrick and Kruder as applied to claim 1 above, further in view of Kim et al (US 2016/0200024, filed on Jan. 13, 2015).
Regarding claim 18, in the combination Harris teaches the extruder (i.e. a plastics extruder 10, Col. 6, Line 19) including a barrel (i.e. a metal barrel 11, Col. 6, Line 20 and Col. 9, Line 24). However, Harris does not explicitly disclose a thermal insulation member is disposed between a first screw section and a second screw section in the extruder. In the same field of endeavor, screw-driven extrusion, Kim discloses that, as illustrated in Fig. 5, in one embodiment, a thermal break is provided to provide insulation to thermal conductivity 
The technique of by thermally insulating two adjacent components is within common knowledge of ordinary skilled artisan and would only have provided predictable result of preventing or reducing thermal conduction between them. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Kim to dispose a thermal insulation member between the first screw section and the second screw section of the screw in the extruder. The claim would have been obvious because a particular known technique (placing or applying thermal insulation interface material) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
	Regarding claims 19-21, the combination of Harris, McKelvey and Kim teaches the thermal insulation member to block/reduce heat conduction from the second screw section to the first screw section. Further, Kim teaches that, as illustrated in Figs. 1, 3 and 5, in order to remove heat from the feeding zone (i.e. Thus, the thermal insulation flange 26 seeks to keep the upper part of the extruder (e.g. feed zone 50; (regarding claim 20) It is understandable that the feed zone is the first screw section and the second screw section is provided downstream of the feed section of the extruder (i.e. heating zone 40 [0031]) cool by separating the heater 42 and extrusion die 30 from the upper feed zone 50. [0032], Lines 1-4), a cooling jacket 170 (i.e. 
The technique of by selecting a material to fabricate the first screw section having lower thermal conductivity than the second screw section is within common knowledge of ordinary skilled artisan and would only have provided predictable result of reducing thermal conduction between the first screw section and the second screw section. It would have been obvious to 19 and 21) to have modified the teachings of Harris and Kim to have the first screw section made of a material having lower thermal conductivity than the second screw section of the screw in the extruder. The claim (in claims 19 and 21) would have been obvious because a particular known technique (selecting lower thermal conductivity material for the first screw section) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kim to have the screw including a first screw section and a second screw section and the first screw section is made of a material having lower thermal conductivity than the second screw section. By doing so, it would be possible to improve heat transfer inside the barrel.
Claims 22-24, 26 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent No. 4,721,589, filed on Sep. 22, 1983) in view of McKelvey (US Patent No. 4,501,498, filed on Dec. 5, 1983) and Fitzpatrick.
Regarding claim 22, Harris teaches, as illustrated in Figs. 1-4, a method of operating an extruder (i.e. a plastics extruder 10, Col. 6, Line 19). As shown in Figs. 1-2 and 3-4 respectively, the screw has a length and a flight having a plurality of threads thereon, whereby the screw is rotatable at various revolutions per minute (RPM) (i.e. Note that, with the system described here, the screw speed (it is understandable that any rotatable screw speed can be transferred 
However, Harris does not explicitly teach in the extruder the screw and barrel are sized such that at least 60% of heat that is introduced into material in the barrel is supplied by the at least one barrel heater and less than 40% of the heat that is introduced into the material in the barrel is supplied by shearing the material. In the same field of endeavor, extruder, McKelvey discloses thermal heating plays a paramount role for melting thermoplastic materials in the extruder. Thus, McKelvey discloses that, in contrast, the present invention provides an improved method of operation and construction of a combined system of a screw extruder and gear pump by which substantial and unexpected increases in the rate of extrusion, the power economy and energy efficiency of the screw extruder, and in turn of the overall system, and improved control of the temperature level of the material are realized by arranging the extruder and the gear pump to operate at selected compatible speeds to create relatively little pressurization of the thermoplastic material in the extruder at its discharge end for relatively little heat generating mechanical working thereof in comparison to conventional extruders and by providing a heater within the extruder screw for melting the thermoplastic material in the extruder primarily by thermal heat transfer by conducting from the screw rather than by 
However, Harris does not disclose that the barrel has a section that has a diameter of up to 2.045 inches in which solid feed material is liquefied that is operated at a pressure of 10-400 psi. In the same field of endeavor, extruder, Fitzpatrick discloses that, as illustrated in Fig. 1, in some mold applications, the injection molding system may require an injection pressure of only 500 psi to 1500 psi to fill a mold (col. 4, lines 61-63). The barrel 106 may have an inner diameter of 0.75 inches and an outer diameter of 1.0 inches (col. 6, lines 21-22).
Fitzpatrick discloses the claimed invention except for having a liquefied pressure of 10-400 psi for solid feed material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Fitzpatrick since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have a wide range of operating pressure for the extruder.

Regarding claim 23, Harris discloses that, it should be noted that in such an extruder as this, most of the heat required to raise the temperature of the plastic to the melting point, to melt it, and then to raise the temperature of the melt to the temperature at which it is desired to force it through the die, comes from the frictional heat generated by the motion of the screw as it is driven by the motor (Col. 1, Lines 45-51). Further, Harris teaches that, another embodiment that can be used to control viscosity changes the melt temperature by controlling the speed of the screw. As has already been noted, most of the heat put into the plastic comes from the screw rather than the temperature controllers, so melt temperature is very sensitive to screw speed. Note that, with the system described here, the screw speed may be changed without directly affecting die pressure because a gear pump is used between the extruder screw and the die (Col. 5, Lines 14-23). Based on the teachings from Harris above, when the temperature of the material passing through and/or being extruded from the barrel increases above a predetermined temperature (e.g. a melting temperature), the RPM of the screw is increased to provide more heat needed to increase the temperature.  In other words, Harris 
Furthermore, Harris discloses that, instead, if the die (i.e. the mold) pressure drops, for example, indicating a decrease in viscosity, the screw speed is caused to be reduced. This will cause less work to be done on the plastic and less heat to be transferred from the screw to the plastic. The melt temperature will drop, thus increasing the viscosity (Col. 5, Lines 34-39). Based on the teachings from Harries, if the temperature of the material passing through and/or being extruded from the barrel is decreasing below a predetermined value (e.g. the melting temperature), this requests less heat generated from the screw so the RPM of the screw needs to be decreased accordingly. In summary, Harris taches that, in the extruder, the controller is operably connected to the screw drive motor to decrease the RPM of the screw subsequent to the temperature of the material passing through and/or being extruded from the barrel decreasing above a predetermined value (e.g. a melt temperature of the thermoplastic material). 
	Regarding claim 24, Harris discloses that, as illustrated in Figs. 1-4, for the screw 14 (i.e. a rotatable screw 14, Col. 6, Line 21) in the extruder (i.e. a plastics extruder 10, Col. 6, Line 19), a flight depth from an outer lateral extent of the flight to an inner lateral extent of a flight along the length of the screw is generally constant. In other words, the volumetric compression ratio, defined as a ration of a channel depth of a feed section of the extruder to a channel depth in a metering section of the extruder is equal to 1.0. That meets the claimed limitations in claim 24.
26.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, McKelvey and Fitzpatrick as applied to claim 22 above, further in view of Eisen (US Patent No. 7,275,583).
Regarding claim 73, the combination of Harris, McKelvey and Fitzpatrick discloses the extruder introduces plastic into a mold at a pressure of 10-200 psi (Thus, in the teachings of Harris, McKelvey and Fitzpatrick the extruders can be operated at a certain pressure (especially for a lower limit) for the intended use). However, the combination does not disclose using a pressurization member to increase pressure in the mold to over 500 psi.
In the same field of endeavor, apparatus for processing molten material, Eisen discloses that, as illustrated in Figs. 1-2, thus, the invention relates to a die-casting or injection molding machine for shaping a material, such as a metal, in a (die or mold) cavity (col. 1, lines 18-20). A shot sleeve 9 having s filling opening 10 is rigidly connected to the stationary die half 3. A casting piston 11 (a pressurization member) is displaceable within the sleeve 9 by means of a piston rod 12 which is driven by a hydraulic drive 13 (Fig. 1) in order to press metal filled into the sleeve through the opening 10 into a sprue or gating system ending at a gate 21, and then into the cavity 7. It I understandable that the piston 11 can provide a certain pressure (e.g. over 500 psi) for the intended use. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eisen to have using a pressurization member to increase pressure in the mold to over 500 ps. By doing so, it would be possible to provide the sufficient compensation for all shrinkage occurring in the cavity, as recognized by Eisen (col. 1, Lines 53-67 and col. 2, lines 1-24).
Allowable Subject Matter
Claim 71 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the rejection under 35 U.S.C. 112(b) above.
The following is a statement of reasons for the indication of allowable subject matter:
Harris (the base reference) (US Patent No. 4,721,589) discloses the extruder having the screw to push the molten resin into the gear pump then into the mold. Thus, Harris needs both the screw and the gear pump for the extruder. However, in the claim 71, only the single screw is required to push the molten resin flowing into the mold. In other words, Harris fails to meet the claimed limitations in claim 71. The recited references of McKelvey (US Patent No. 4,501,498), Fitzpatick (US Patent No. 9,808,971), Kruder (US Patent No. 4,277,182, filed on Apr. 5, 1979), Fogelberg (US Patent No. 3,431,599, filed on Dec. 4, 1964), Kim et al (US 2016/0200024, filed on Jan. 13, 2015) and Eisen (US Patent No. 7,275,583) either need gear pumps or do not disclose molding devices and fail to disclose the claimed limitations in claimed 71.  
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered.
In response to applicant’s arguments for the amended claim 1 and the added claims 70-73, the updated rejections are rendered in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741 

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742